Citation Nr: 1705443	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-14 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 27, 2016, and in excess of 70 percent from May 27, 2016.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) following a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the Veteran's disability rating of 30 percent for PTSD.  After the Veteran disagreed with this decision, the RO, in June 2016, increased the rating to 70 percent, effective May 27, 2016, creating a staged rating as indicated on the title page.


FINDING OF FACT

In September 2016, the Board received a statement from the Veteran's authorized representative in which he expressed the Veteran's desire to withdraw his appeal as to the issue of entitlement an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2016).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2016).

By a statement submitted in September 2016, prior to the issuance of a decision by the Board, the Veteran's authorized representative stated that the Veteran "was satisfied with the Rating Decision dated June 1, 2016 that increased his PTSD evaluation from 30 percent to 70 percent," and that he wished to "withdraw his appeal and cancel his hearing."  This was done in writing.  Upon review of the claims file, the Board finds that the only claim currently on appeal is entitlement to an increased rating for PTSD in excess of 30 percent prior to May 27, 2016, and in excess of 70 percent from May 27, 2016.

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim for entitlement to an increased rating for PTSD.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to an increased rating for PTSD in excess of 30 percent prior to May 27, 2016, and in excess of 70 percent from May 27, 2016, is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


